T. M. Burns, J.
(concurring). I agree that the 90-day sentence must be set aside.
While a sentencing judge exercises discretion in *402setting sentence, the information upon which the judge may properly rely is limited by the dictates of due process. People v Lee, 391 Mich 618; 218 NW2d 655 (1974). Particularly, a sentence may be invalid if based upon inaccurate or inappropriate considerations. People v Lee, supra, United States v Tucker, 404 US 443; 92 S Ct 589; 30 L Ed 2d 592 (1972). Where it is claimed that presentence information is inaccurate, the judge must make a determination as to the veracity of the information and offer the defendant an opportunity to rebut any challenged material. Collins v Buchkoe, 493 F2d 343 (CA 6, 1974).1 See also People v Zachery Davis, 41 Mich App 683; 200 NW2d 779 (1972).
In the instant case, the sentencing judge stated that the defendant’s sentence would be two years probation unless a court-ordered urine analysis indicated that the defendant was using "drugs”. At a later hearing, it was reported that "drugs” were found in defendant’s system, but their identity, apparently, was never determined. Defense counsel asserted that the positive results of the test were due to the presence in defendant’s system of prescribed medicine and requested an opportunity to obtain proof of such fact. The sentencing judge concluded that further inquiry was neither practical nor necessary.
It is my conclusion that the judge relied upon the inconclusive and challenged information in altering defendant’s sentence, and in doing so, committed reversible error. For that reason I agree that the sentence of imprisonment must be set aside.

 See also, Townsend v Burke, 334 US 736; 68 S Ct 1252; 92 L Ed 1690 (1948).